Citation Nr: 0016563	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-21 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation of residuals of a back 
injury with spinal stenosis currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had more than 20 years and 6 months of active 
duty terminating with his retirement in June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The residuals for the back injury with spinal stenosis 
are productive of moderate impairment.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals for 
the back injury with spinal stenosis have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R.§ 4.7, Part 4, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

In June 1976, the RO granted service connection for residuals 
of a back injury and assigned a zero percent rating.  A VA 
examination was conducted in August 19995.  At that time the 
diagnoses included mechanical low back pain with mild 
degenerative disc disease with facet arthrosis.  In October 
1995 the RO increased the zero percent rating in effect for 
residuals of a back injury to 10 percent.  The 10 percent 
rating has remained in effect until the current claim.


A July 1997 VA magnetic resonance imaging test (MRI) was 
given in response to the veteran's complaints of chronic low 
back pain with a recent acute episode with his back giving 
out and difficulty standing.  The MRI showed that there was 
normal anatomic alignment to the lumbar spine, with Schmorl's 
nodes noted at the L2-3 level.

The axial sequences showed moderate to severe spinal stenosis 
at L2-3 secondary to a combination of posterior vertebral 
body spurring and disk bulge, facet hypertrophy, and 
ligamentum flavum hypertrophy.  Stenosis was also present at 
L3-5 to a lesser extent mainly due to facet hypertrophy and 
disk bulge.  At L4-5 there was some canal narrowing mainly in 
the transverse planes by facet hypertrophy and disk bulge.  
The L5-S1 level was within normal limits.  No disk extrusion 
was identified.  The abdominal aorta was not aneurysmal.

The impression was of spinal stenosis, which was most severe 
at the L2-3 level.  The canal was also narrowed at L3-4 and 
L4-5 to a lesser extent as discussed above.  The narrow canal 
was due to a combination of posterior vertebral body 
osteophytes, facet hypertrophy, and ligamentum flavum 
hypertrophy.

A VA examination was conducted in September 1997.  At that 
time, the veteran stated that he originally had the onset of 
back problems secondary to a pedestrian and auto accident 
when a hit-and-run driver hit him while in the service.  He 
stated that he spent several weeks in the hospital.  He had 
an open fracture of the left leg, and also had a large bruise 
across his lower back region.

The veteran reported that he had continued to have chronic 
low back pain since that time.  He described chronic back 
pain worsened by activities such as bending and lifting.  In 
general, prolonged periods of sitting, standing, or walking 
would cause an increased symptomatology.  He gave a history 
of having morning stiffness of the lower back which usually 
improved somewhat as the day progressed.  The veteran had 
intermittent episodes of pain radiating out of the back into 
both legs, down to the level of the feet.  No bowel or 
incontinence was noted.

The physical examination showed that the veteran moved about 
the room with an unremarkable gait pattern, and the left leg 
was approximately one-half inch shorter than the right leg.  
He was able to stand erect.  There was no spasm or tenderness 
of the back noted at that time.  

On range of motion testing, he demonstrated 80 degrees of 
flexion and 25 degrees extension.  He had 35 degrees of right 
and left lateral bending.  He had 40 degrees of right and 
left lateral rotation.  There was some increased pain noted 
on extremes of motion.  On the supine straight leg-raising 
exam, the veteran had back pain with raising of either leg.  
Reflexes and sensation were intact in the lower extremities.

The impression was of lumbar stenosis per history and history 
of an old injury.  The examiner stated that as far as 
clinical assessment of functional impairment, range of motion 
testing was provided.  The veteran had complaints of pain on 
extremes of motion.  In general, activities such as bending 
and lifting bothered him.  Prolonged periods of sitting, 
standing, or walking would also be bothersome.  There was no 
evidence of weakness, fatigability, or muscle spasm.

An addendum to the examination dated September 1997 was added 
upon receipt of August 1997 MRI report.  The impression was 
spinal stenosis, which was most severe at the L2-3 level.  
The canal was also narrowed at L3-4 and L4-5 to a lesser 
extent.  The narrowed canal was due to a combination of 
posterior vertebral body osteophytes, facet hypertrophy, and 
ligamentum flavum hypertrophy.

In May 1998 the RO increased the zero percent rating for the 
residuals of the back injury to 10 percent under Diagnostic 
Code 5293.  

II. ANALYSIS

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Once it has been determined that a claim is well grounded, VA 
has the statutory duty to assist the appellant in the 
development of evidence pertinent to that claim.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1, Part 4 (1999) (Schedule).  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 (1999).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  Functional impairment due to pain must be 
considered. 38 C.F.R. § 4.59. (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Additionally, while the veteran is qualified to report his 
symptoms, he is not competent, in the absence of evidence 
demonstrating that he has medical training or expertise, to 
render medical findings or opinions.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

The RO has assigned a 10 percent rating for the low back 
disability in accordance with the criteria set forth in the 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4. 
Diagnostic Codes 5293.

The veteran in a December 1998 VA Form 9 stated that he 
disagreed with the RO rating his disorder under the rating 
criteria used for intervertebral disc syndrome or lumbosacral 
strain.  The veteran stated that his disorder caused him 
increased pain with any motion.  He also stated that his pain 
radiates to his hips, knees, and feet.  His stated that his 
pain is constant with only little intermittent relief.  

In regard to the appropriateness of the diagnostic codes 
applied by the RO or the Board, where a disability is not 
specifically listed in the Schedule, the disability will be 
considered under criteria where the function affected, the 
anatomical localization, and the symptomatology are 
analogous.  38 C.F.R. § 4.20 (1999).  Since there is no 
diagnostic code specific to spinal stenosis, a diagnostic 
code is applied by analogy.  The RO has correctly evaluated 
this disorder under Diagnostic Code 5293, intervertebral disc 
syndrome, which contemplates the neurological symptoms and 
findings caused by the stenosis.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 10 percent rating is 
provided when the disc syndrome is mild.  A 20 percent 
evaluation is assigned when the disc syndrome is moderate, 
with recurring attacks.  A 40 percent rating is provided when 
the syndrome is severe, with recurring attacks, with 
intermittent relief.  The maximum rating of 60 percent is 
provided when the disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, with 
absent ankle jerks, or with other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.

The RO has also evaluated the back disorder with stenosis 
under Diagnostic Code 5295.  Diagnostic Code 5295 provides 
for the evaluation of lumbosacral strain. When there is 
characteristic pain on motion, a 10 percent rating is 
warranted.  

A 20 percent evaluation is provided when there is lumbosacral 
strain with muscle spasm on extreme forward bending, with 
loss of lateral spine motion, unilateral, in standing 
position.  

The next higher rating of 40 percent (the maximum rating) is 
assigned when the lumbosacral strain is severe, with listing 
sign, with marked limitation of forward bending in standing 
position, with loss of lateral motion with osteoarthritic 
changes, or with narrowing or irregularity of joint space, or 
with some of the above with abnormal mobility on forced 
motion.

The residuals of the back injury with stenosis may also be 
evaluated based on limitation of motion of the lumbar spine 
under Diagnostic Code 5292.  Diagnostic Code 5292 provides 
that a 10 percent will be assigned for slight limitation of 
motion of the lumbar spine.  The next higher evaluation, 20 
percent, will be assigned for moderate limitation of motion 
of the lumbar segment of the spine.  A 40 percent rating is 
warranted when there is severe limitation motion of the 
lumbar spine.

To summarize, the July 1997 MRI indicated the presence of 
moderate to severe lumbar stenosis.  During the recent VA 
examination, the veteran reported chronic low back pain which 
radiates intermittently into the lower extremities.  
Additionally, he reported an increase in symptoms with 
activity.  The examination confirmed the presence of pain on 
extremes of motion and during straight leg raising.  

The Board is of the opinion that the current findings, when 
viewed in conjunction with the veteran's complaints, 
establish that the degree of impairment resulting from the 
residuals of the back injury with lumbar stenosis more nearly 
approximates the criteria for moderate disability under 
Diagnostic Code 5293.  Deluca, supra. Accordingly, a 20 
percent rating is warranted.

However, this same evidence does not provide a basis for a 
rating in excess of 20 percent.  In this regard, the 
veteran's complaints and symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
The September 1997 VA showed no evidence of muscle spasms or 
tenderness.  There was no evidence of marked or severe 
limitation of motion of the lumbar spine with 80 degrees of 
flexion, 25 degrees extension, 35 degrees of right and left 
lateral bending, 40 degrees of right and left lateral 
rotation.  

Additionally, he stood erect.  The examiner indicated that 
there was no evidence of weakness or fatigability.  
Furthermore, the examination of the neurological system 
showed that the reflexes and sensation were intact in the 
lower extremities.  Accordingly, the rating criteria for a 
higher evaluation as previously set forth have not been met.

The Board has also considered the various other provisions of 
38 C.F.R.  Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
20 percent.


ORDER

A 20 percent evaluation for residuals for a back injury with 
spinal stenosis is granted, subject to the laws and 
regulations governing the award and disbursement of monetary 
benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

